MANNHEIMER, Judge,
concurring.
I am writing separately to emphasize the salient points of our decision. This appeal presents two questions: (1) Is there such a crime as "attempted robbery" under Alaska's current criminal code? And, if so, (2) Did the evidence at Beatty's trial justify an instruction on this crime?
There is a crime of attempted robbery under Alaska law
Under AS 11.41.510(a), the offense of robbery includes not only forcible takings of property but also the use of foree or threat of foree in "attempting to take property from the immediate presence and control of another". If an attempt to take property constitutes the completed crime of robbery, is there any lesser conduct that might properly be called "attempted robbery"?
The answer is yes. As the majority opinion explains, the crime of robbery becomes complete when the defendant (acting with one of the culpable mental states specified in the statute) uses force or threatens the use of force in an attempt to take property from the immediate presence or control of another. But if the attempt to take the property never reaches this stage-i.e., if the attempt is frustrated or interrupted before the defendant (or one of the defendant's accomplices) begins to use force or threatens to use foree-then the defendant's conduct may constitute an attempted robbery. This is because, under AS 11.31.100(a), an attempt may be proved based on various preparatory acts that can occur before the would-be robber ever begins or threatens the use of force. According to the commentary written by the drafters of our Criminal Code, an attempt can consist of acts such as lying in wait for the victim, searching for or following the intended victim, enticing the victim to come to the place contemplated for the offense, gathering unlawful materials to be used in the commission of the offense, or any other overt act done toward the commission of the contemplated offense.1
Did the evidence at Beatty's trial justify a jury instruction on the lesser offense of attempted robbery?
Because Beatty was charged with robbery, attempted robbery was a potential lesser included offense in his case. But a defendant is not entitled to a jury instruction on a potential lesser included offense unless (1) the defendant necessarily committed the lesser offense if he or she committed the charged offense in the manner alleged by the State; (2) the defendant actually disputes the element or elements distinguishing the charged offense from the lesser; and (8) the evidence would support a reasonable conclusion that the defendant is guilty of only the lesser offense and not the charged offense.2
Beatty's appeal falters on this third requirement. The evidence at Beatty's trial shows that Beatty and his accomplices conspired to rob Fox, lured Fox to the place contemplated for the robbery, and then fired shots at Fox as he fled to avoid being robbed. Even if Fox became suspicious and began to flee before Beatty and his cohorts could threaten Fox or otherwise communicate their intention to rob him, this active use of force to prevent Fox's flight made the crime of robbery complete.
Beatty does not dispute that shots were fired at Fox, but he suggests that his crime might still be attempted robbery if those shots were fired in self-defense. Beatty suggests the following scenario: he and his accomplices conspired to rob Fox, and they lured Fox to a location where the robbery would take place; but before they ever threatened Fox or communicated their intention to rob him in any other manner, Fox *759commenced an unprovoked assault on them-and thus Beatty and his accomplices shot at Fox in self-defense rather than in furtherance of the planned robbery.
There is no evidence to support these assertions. Beatty's scenario rests entirely on speculation. Thus, he was not entitled to a jury instruction on attempted robbery.

. See Alaska Criminal Code Revision, Tentative Draft, Part 2 (1977), p. 73.


. See State v. Minano, 710 P.2d 1013, 1016 (Alaska 1985); Elisousky v. State, 592 P.2d 1221, 1225 (Alaska 1979); Petersen v. State, 930 P.2d 414, 433 (Alaska App.1996); Blackhurst v. State, 721 P.2d 645, 648 (Alaska App.1986).